DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities: 
In claim 8, line 14, "second audio input" should be read "first audio input".  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, Claim 1 recites the limitation "while maintaining the independent network connection with the remote computer system".  There is insufficient antecedent basis for this limitation in the claim. It is unclear which independent network connection with the remote computer system is being referred to as there is an independent network connections 
Regarding Claims 2-7 and 15, Claims 2-7 and 15 are rejected under 35 U.S.C. 112(b) with the same reasoning as Claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Jones et al (“Jones”, US 20110270923, from IDS dated 12/3/2020).
Regarding Claim 1, Jones teaches a method for enabling users to participate on a network conferencing session, the method comprising: 
establishing an independent network connection between at least a first user device and a remote computer system on which the network conferencing session is being hosted (Fig. 1, elements {102a, 108}, par 150-153; The first user device is the client device 102a. The remote computer system is the server 108. The independent network connection is the connection between the client device 102a (first user device) and the server 108 (remote computer system).); 
forming a local wireless connection to communicate with at least a second user device that is independently connected to the remote computer system (Fig. 1, elements {102a, 106, 108, 110}, par 150-153; The first user device is the client device 102a. The remote computer system is the server 108. The second user device is the conferencing system 106. The local wireless connection is the connection between the client device 102a (first user device) and the conferencing system 106 (second user device).); 
and during the network conferencing session, directing, using the local wireless connection, a first audio input received on the first user device to the second user device for forwarding to the remote computer system, while maintaining the independent network connection with the remote computer system (Fig. 27, elements {106, 108, 122}, par 189; Fig. 1, elements {102a, 106, 108, 122}, par 150-153; The first user device is the client device 102a. The remote computer system is the server 108. The second user device is the conferencing system 106. The independent network connection is the connection between the client device 102a (first user device) and the server 108 (remote computer system). The local wireless connection is the connection between the client device 102a (first user device) and the conferencing system 106 (second user device). The audio stream 122a (first audio input) is sent from the client device 102a (first user device) to the conferencing system 106 (second user device) and is then provided (forwarded) to the server 108 (remote computer system).).  
Regarding Claim 2, Jones teaches the method of Claim 1, wherein establishing the independent network connection, forming the local wireless connection, and directing the first audio input are performed on the first user device (Fig. 27, elements {106, 108, 122}, par 189; Fig. 1, elements {102a, 106, 108}, par 150-153; The first user device is the client device 102a. The remote computer system is the server 108. The second user device is the conferencing system 106. The independent network connection is the connection between the client device 102a (first user device) and the server 108 (remote computer system). The local wireless connection is the connection between the client device 102a (first user device) and the conferencing system 106 (second user device). The operations of establishing, forming, and directing are performed using the first user device and therefore on the first user device.).  
Regarding Claim 3, Jones teaches the method of Claim 1, further comprising: on the second user device, forwarding the first audio input to the remote computer system (Fig. 27, elements {106, 108, 122}, par 189; Fig. 1, elements {102a, 106, 108}, par 150-153; The first user device is the client device 102a. The remote computer system is the server 108. The second user device is the conferencing system 106. The audio stream 122a is sent from the client device 102a (first user device) to the conferencing system 106 (second user device) and is then provided (forwarded) to the server 108 (remote computer system).).
Regarding Claim 4, Jones teaches the method of Claim 3, wherein forwarding the first audio input includes, on the second device: receiving the first audio input from the first user device (Fig. 27, elements {106, 108, 122}, par 189; Fig. 1, elements {102a, 106, 108}, par 150-153; The first user device is the client device 102a. The remote computer system is the server 108. The second user device is the conferencing system 106. The audio stream 122a (first audio input) is sent from the client device 102a (first user device) to the conferencing system 106 (second user device) and is then provided (forwarded) to the server 108 (remote computer system).); 
receiving a second audio input from a user of the second user device (Fig. 27, elements {106, 108, 122}, par 189; Fig. 1, elements {102a, 106, 108}, par 150-153; The first user device is the client device 102a. The remote computer system is the server 108. The second user device is the conferencing system 106. The audio stream 122b (second audio input) is sent from the client device 102b (user of the conferencing system) to the conferencing system 106 (second user device) and is then provided (forwarded) to the server 108 (remote computer system). ); 
combining the first and second audio inputs (par 185; Fig. 27, elements {106, 108, 122}, par 189; Fig. 1, elements {102a, 106, 108}, par 150-153; The first user device is the client device 102a. The remote computer system is the server 108. The second user device is the conferencing system 106. The audio streams 122a (first audio input) and 122b (second audio input) are combined to comprise the audio conference and are then provided (forwarded) to the server 108 (remote computer system).); 
and sending the combined first and second audio inputs to the remote computer system for output during the network conferencing session (par 185; Fig. 27, elements {106, 108, 122}, par 189; Fig. 1, elements {102a, 106, 108}, par 150-153; The first user device is the client device 102a. The remote computer system is the server 108. The second user device is the conferencing system 106. The audio streams 122a (first audio input) and 122b (second audio input) are combined to comprise the audio conference and are then provided (forwarded) to the server 108 (remote computer system).).  
Regarding Claim 5, Jones teaches the method of Claim 1, further comprising: on the second user device, receiving session content from the remote computer system (par 382; Fig. 31, element 3110, par 242; Fig. 1, elements {102a, 106, 108}, par 150-153; The first user device is the client device 102a. The remote computer system is the server 108. The second user device is the conferencing system 106. The server 108 (remote computer system) presents conference session content to the client device 102a (first user device). The conference session content is presented on the user device 102a (first user device) via the conferencing system 106 (second user device). Thus, the conferencing system 106 (second user device) receives session content from the server 108 (remote computer system).); 
and distributing, using the local wireless connection, the session content to the first user device using the local wireless connection (par 382; Fig. 31, element 3110, par 242; Fig. 1, elements {102a, 106, 108}, par 150-153; The first user device is the client device 102a. The remote computer system is the server 108. The second user device is the conferencing system 106. The server 108 (remote computer system) presents conference session content to the client device 102a (first user device). The conference session content is presented on the user device 102a (first user device) via the conferencing system 106 (second user device). The local wireless connection is the connection between the client device 102a (first user device) and the conferencing system 106 (second user device).).  
Regarding Claim 6, Jones teaches the method of Claim 1, further comprising: selecting a leader device for the network conferencing session, the leader device being selected amongst a group of devices that includes the first user device and the second user device (Fig. 1, elements {102a, 102d, 106, 108}, par 150-153; par 192; The first user device is the client device 102a. The remote computer system is the server 108. The second user device is the conferencing system 106. The group of devices is the set of client devices and the conference system. The user device 102d is selected to be the host (leader device) amongst the group of devices.).  
Regarding Claim 8, Jones teaches a first user device comprising (Fig. 1, element 102a, par 150-153.): 
a network interface (Fig. 1, elements {102a, 110}, par 150; The client device communicates through the network and thus has a network interface.); 
a local wireless communication interface (Fig. 1, elements {102a, 110}, par 150; The client device can communicate through the network wirelessly and thus comprises a local wireless communication interface.); 
a memory to store a set of instructions (par 360; par 153; par 316); 
a processor to execute the set of instructions to cause the first user device to (par 360): 
establish, using the network interface, an independent network connection between at least the first device and a remote computer system on which a network conferencing session is being hosted (Fig. 1, elements {102a, 108, 110}, par 150-153; The first user device is the client device 102a. The remote computer system is the server 108. The independent network connection is the connection between the client device 102a (first user device) and the server 108 (remote computer system). The client device communicates through the network and thus has a network interface.); 
form a local wireless connection to communicate with at least a second user device that is independently connected to the remote computer system (Fig. 1, elements {102a, 106, 108, 110}, par 150-153; The first user device is the client device 102a. The remote computer system is the server 108. The second user device is the conferencing system 106. The local wireless connection is the connection between the client device 102a (first user device) and the conferencing system 106 (second user device). The conferencing system 106 (second user device) is independently connected to the server 108 (remote computer system) as well.); 
and during the network conferencing session, receive, using the local wireless connection, a second audio input received on the second user device for forwarding to the remote computer system, the second user device maintaining its independent network connection with the remote computer system (Fig. 27, elements {106, 108, 122}, par 189; Fig. 1, elements {102a, 106, 108, 122}, par 150-153; The first user device is the client device 102a. The remote computer system is the server 108. The second user device is the conferencing system 106. The independent network connection is the connection between the client device 102a (first user device) and the server 108 (remote computer system). The local wireless connection is the connection between the client device 102a (first user device) and the conferencing system 106 (second user device). The audio stream 122a (second audio input) is sent from the client device 102a (first user device) to the conferencing system 106 (second user device) and is then provided (forwarded) to the server 108 (remote computer system). The conferencing system 106 (second user device) is independently connected to the server 108 (remote computer system) as well.).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Soo et al (“Soo”, US 20110280387).
Regarding Claim 7, Jones teaches the method of Claim 6.
Jones does not explicitly teach further comprising: in response to a predetermined event in which the leader device leaves the network conferencing session, selecting a new leader device from a remainder of the group of devices, the new leader device utilizing its established independent network connection to perform its functions as leader.  
further comprising: in response to a predetermined event in which the leader device leaves the network conferencing session, selecting a new leader device from a remainder of the group of devices, the new leader device utilizing its established independent network connection to perform its functions as leader (par 9; Fig. 3C, elements {64-82}, par 32; Fig. 1, elements {14, 20, 21}, par 22; The predetermined event is when the host (leader) is disconnected from the conference at step 68. A new host (leader) is selected at step 70 when the audio alert is provided to the new host. The participants are independently connected as shown in Fig. 1.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jones with the conference connection management method of Soo because it allows for noisy participants to be muted or disconnected in order to ensure that the conference runs smoothly without excessive noise from participants and/or hosts (Soo; par 5; par 8-9).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Setlur et al (“Setlur”, US 20120169836).
Regarding Claim 9, Jones teaches the first user device of claim 8. 
Jones does not explicitly teach wherein the processor executes the set of instructions to update, during the network conferencing session, a numeric score for each user device amongst a group of user devices that includes the first user device and the second user device, the numeric score related to each user devices capacity to operate as a leader device. 
Setlur teaches wherein the processor executes the set of instructions to update, during the network conferencing session, a numeric score for each user device amongst a group of user devices that includes the first user device and the second user device, the numeric score related to each user devices capacity to operate as a leader device (par 23; The numeric score is the computing capacity.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jones with the host selection process of Setlur because it ensures that hosts have the required bandwidth/capacity in order to host the conference without disruptions and that the most suitable user/device is selected (Setlur; par 23).
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Setlur and in further view of Soo.
Regarding Claim 10, Jones and Setlur teach the first user device of claim 9.
Jones and Setlur do not explicitly teach wherein the processor executes the set of instructions to select a new leader device for the network conferencing session, in response to a predetermined event in which the leader device leaves the network conferencing session.  
Soo teaches wherein the processor executes the set of instructions to select a new leader device for the network conferencing session, in response to a predetermined event in which the leader device leaves the network conferencing session (par 9; Fig. 3C, elements {64-82}, par 32; Fig. 1, elements {14, 20, 21}, par 22; The predetermined event is when the host (leader) is disconnected from the conference at step 68. A new host (leader) is selected at step 70 when the audio alert is provided to the new host. The participants are independently connected as shown in Fig. 1.).  
(Soo; par 5; par 8-9).
Regarding Claim 11, Jones and Setlur teach the first user device of claim 9.
Jones further teaches wherein the processor directs the first audio input to the second user device when the first user device is operating in a non-leader mode (Fig. 27, elements {106, 108, 122}, par 189; Fig. 1, elements {102a, 106, 108, 122}, par 150-153; The first user device is the client device 102a. The remote computer system is the server 108. The second user device is the conferencing system 106. The audio stream 122a (second audio input) is sent from the client device 102a (first user device) to the conferencing system 106 (second user device) and is then provided (forwarded) to the server 108 (remote computer system). The device 102a is not the host and therefore operating in a non-leader mode.).
Jones and Setlur do not explicitly teach wherein the processor executes the set of instructions to switch to a leader mode in response to another user device that disconnects from the network conferencing session.  
Soo teaches wherein the processor executes the set of instructions to switch to a leader mode in response to another user device that disconnects from the network conferencing session (par 9; Fig. 3C, elements {64-82}, par 32; Fig. 1, elements {14, 20, 21}, par 22; The predetermined event is when the host (leader) is disconnected from the conference at step 68. A new host (leader) is selected at step 70 when the audio alert is provided to the new host. The participants are independently connected as shown in Fig. 1. The new host (leader) switched to a leader mode after becoming the new host.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jones and Setlur with the conference connection management method of Soo because it allows for noisy participants to be muted or disconnected in order to ensure that the conference runs smoothly without excessive noise from participants and/or hosts (Soo; par 5; par 8-9).
	Regarding Claim 12, Jones, Setlur, and Soo teach the first user device of Claim 11. 
Jones further teaches receive additional first audio input from the user of the first user device (Fig. 27, elements {106, 108, 122}, par 189; Fig. 1, elements {102a, 106, 108, 122}, par 150-153; The second audio input is the audio stream 122a. The additional first audio input is additional audio incoming from the audio stream 122b.); 
combine the respective first and second audio inputs (par 185; Fig. 27, elements {106, 108, 122}, par 189; Fig. 1, elements {102a, 106, 108}, par 150-153; The first user device is the client device 102a. The remote computer system is the server 108. The second user device is the conferencing system 106. The audio streams 122b (first audio input) and 122a (second audio input) are combined to comprise the audio conference and are then provided (forwarded) to the server 108 (remote computer system).); 
and send the combined first and second audio inputs to the remote computer system (par 185; Fig. 27, elements {106, 108, 122}, par 189; Fig. 1, elements {102a, 106, 108}, par 150-153; The first user device is the client device 102a. The remote computer system is the server 108. The second user device is the conferencing system 106. The audio streams 122b (first audio input) and 122a (second audio input) are combined to comprise the audio conference and are then provided (forwarded) to the server 108 (remote computer system).).  
Jones does not explicitly teach wherein when the first user device operates in the leader mode, the processor executes the set of instructions to: receive a second audio input from at least one of the second user device or a third user device.
Setlur teaches wherein when the first user device operates in the leader mode, the processor executes the set of instructions to: receive a second audio input from at least one of the second user device or a third user device (Fig. 1b, elements {105, 110, 115, 120}, par 20-21; Client D 120 operates as the host/leader device which receives video/voice output from clients 105, 110, and 115.); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jones with the host selection process of Setlur because it ensures that hosts have the required bandwidth/capacity in order to host the conference without disruptions and that the most suitable user/device is selected (Setlur; par 23).
Regarding Claim 13, Jones, Setlur, and Soo teach the first user device of Claim 12. 
Jones teaches receive session content from the remote computer system (par 382; Fig. 31, element 3110, par 242; Fig. 1, elements {102a, 106, 108}, par 150-153; The first user device is the client device 102a. The remote computer system is the server 108. The second user device is the conferencing system 106. The server 108 (remote computer system) presents conference session content to the client device 102a (first user device). The conference session content is presented on the user device 102a (first user device) via the conferencing system 106 (second user device). Thus, the conferencing system 106 (second user device) receives session content from the server 108 (remote computer system) in addition to the user device 102a (first user device) receiving session content indirectly from the server 108 (remote computer system).); 
Jones does not explicitly teach wherein when the first user device operates in the leader mode, the processor executes the set of instructions to: distributing, using the local wireless connection, the session content to at least one of the second or third user devices using the local wireless connection.  
Setlur teaches wherein when the first user device operates in the leader mode, the processor executes the set of instructions to: distributing, using the local wireless connection, the session content to at least one of the second or third user devices using the local wireless connection (Fig. 1b, elements {105, 110, 115, 120}, par 20-21; Client D 120 operates as the host/leader device which receives video/voice output from clients 105, 110, and 115. The received voice is mixed and consolidated as output (session content) to clients 105, 110, and 115.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jones with the host selection process of Setlur because it ensures that hosts have the required bandwidth/capacity in order to host the conference without disruptions and that the most suitable user/device is selected (Setlur; par 23).  
Regarding Claim 14, Jones and Setlur teach the first user device of Claim 13. 
wherein when the first user device operates in the leader mode, the processor executes the set of instructions to synchronize an audio output of the session content on each of the at least one of the second or user devices.  
Setlur teaches wherein when the first user device operates in the leader mode, the processor executes the set of instructions to synchronize an audio output of the session content on each of the at least one of the second or user devices (Fig. 1b, elements {105, 110, 115, 120}, par 20-21; par 13; Client D 120 operates as the host/leader device which receives video/voice output from clients 105, 110, and 115. The received voice is mixed and consolidated as output (session content) to clients 105, 110, and 115. The multiple audio streams from the clients form a consolidated audio stream that is output back to clients simultaneously. Therefore, the audio output is synchronized. This is in accordance with the instant specification paragraph 31.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jones with the host selection process of Setlur because it ensures that hosts have the required bandwidth/capacity in order to host the conference without disruptions and that the most suitable user/device is selected (Setlur; par 23).  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Syrett et al (“Syrett”, US 20140022889).
Regarding Claim 15, Jones does not explicitly teach in response to a predetermined event in which the second user device leaves the network conferencing session, forward, using the independent network connection, at least the first audio input received on the first user device to the remote computer system.  
Syrett teaches in response to a predetermined event in which the second user device leaves the network conferencing session, forward, using the independent network connection, at least the first audio input received on the first user device to the remote computer system (Fig. 2, elements {122, 124}, par 39-44; Fig.1, element 102, par 32, par 36; The predetermined event is when the conference server fails or loses connection, thus leaving the conferencing session. The remote computer system is the backup conference server. The first audio input is the audio from a device 102 (first user device).).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jones with the backup server of Syrett because it provides a way to keep the conferencing session ongoing if the conferencing server were to fail or lose connection (Syrett; par 39-44).
The remainder of Claim 15 can be rejected with the same reasoning as Claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
LaFata et al (US 20160014373), Abstract - A cloud-based video/audio conferencing system and method performs locale based aggregation of a full duplex media stream to organize multiple connections to a conference call that originate from the same physical location or a shared locale. The cloud-based video/audio conferencing system performs synchronization of the microphone and speaker audio signals of the same-locale connections. In this 
Mizumoto et al (US 20180075395), Abstract - A conversation member optimization apparatus includes: a conversation analyzing unit configured to recognize sound signals in a plurality of conferences held in the past for each conference and analyze conversations in the conferences for each conference; an estimating unit configured to estimate feature quantities in combinations of the members who participate in the conferences to be held on the basis of results analyzed by the conversation analyzing unit and in accordance with a member selecting instruction used to select members who participate in conferences to be held; and a member selecting unit configured to select the members on the basis of the results estimated by the estimating unit. 
DeLuca (US 20200412561)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.












/R.A.C./ Examiner, Art Unit 2444                                                                                                                                                                                                
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444